Citation Nr: 1720447	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-19 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sarcoidosis

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression and/or bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1979, from February 1981 to July 1983, and from September 1984 to September 1989.  His first two periods of service resulted in honorable discharges.  However, his third period of service, from September 1984 to September 1989, resulted in the Veteran's discharge under other than honorable conditions.  A May 2007 VA Administrative Decision determined that the Veteran is not entitled to VA benefits in relation to that third period of service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These claims were remanded in August 2013 and again in May 2016 for further development.  The claim for entitlement to service connection for degenerative joint disease of the lumbar spine was granted in February 2017 and is thus no longer on appeal nor is it addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA must obtain Social Security Administration decisions and records which have bearing on a veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  An April 2014 VA examination of the Veteran indicates that the Veteran has applied for and may have received disability benefits from the Social Security Administration (SSA).  If they exist, these records must be obtained. 

Also, in May 2016, attempts were made to schedule the Veteran for VA examinations related to his claimed hypertension, acquired psychiatric, and sarcoidosis disabilities.  Those examinations were cancelled when the Veteran did not respond.  However, there was some confusion as to the Veteran's address at that time, and there is no record of any notice being sent to him about the scheduling of those examinations, much less any record that such a notice was sent to his correct address.  Thus, the Board finds that those examinations should be rescheduled, the Veteran should be duly notified at his correct address, and such notification should be appropriately documented in his claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  Any such records obtained should be permanently associated with the Veteran's claims file.

2.  After completion of the above, the Veteran should be afforded the appropriate VA medical examination to address his claims for entitlement to service connection for hypertension and sarcoidosis.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is requested to review the claims file and determine whether it is at least as likely as not (a 50 percent or greater probability) that hypertension and sarcoidosis are etiologically related to the periods of service from July 1979 to October 1979 and from February 1981 to July 1983.  The examiner is reminded that, due to the nature of the Veteran's discharge, he is not eligible to VA benefits arising from his third period of service from September 1984 to September 1989.  

The Veteran should be notified of the scheduling of the aforementioned VA examination, sufficiently in advance, and at his correct address, if by mail.  That notice should be documented in his claims file.

The AOJ has the discretion to schedule the Veteran for separate examinations for both disabilities, if it deems this warranted, but by this remand it is not required to do so.  

3.  After completion of the development in directive #1 above, the Veteran should be afforded the appropriate VA examination to address his claim for entitlement to service connection for an acquired psychiatric disability, to include depression and/or bipolar disorder.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is requested to review the claims file and determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder is etiologically related to the periods of service from July 1979 to October 1979 and from February 1981 to July 1983.  The examiner is reminded that, due to the nature of the Veteran's discharge, he is not eligible to VA benefits arising from his third period of service from September 1984 to September 1989.  

The Veteran should be notified of the scheduling of the aforementioned VA examination, sufficiently in advance, and at his correct address, if by mail.  That notice should be documented in his claims file.

4.  Following completion of all of the above development, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




